DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed 8/1/2022 is acknowledged. Claims 1-20 are pending. 
Claims 8-9 and 16-17 remain withdrawn from further consideration. 
The objection to the drawing has been withdrawn in view of applicant’s remark. 

Response to Arguments
Applicant’s further argument that the references fail to teach of using heat transfer cement as a bridge layer between a pipe and the heat transfer element (newly added limitation, applicant’s remark page 7), has been carefully considered but is not found to be persuasive.  Hornet clearly teaches (figure 3) that the heat transfer cement (3) is located between the pipe (2) and the heat transfer element (4).  Therefore, the heat transfer cement (3) is a bridge layer, which is interpreted as connecting layer between the pipe (2) and the heat transfer element (4). 
Applicant’s further argument that reference to Ceplon teaches away from having a heat transfer cement between the heat transfer element and the pipe (applicant’s remark pages 9 and 10), has been carefully considered but is not found to be persuasive.  Ceplon discloses that the heat transfer between the tracer and the inner pipe is greatly improved by the heat transfer element (metal spacer) because of the additional heat conduction path the spacer provides between the tracer line and the inner pipe.  (col 1, line 65 to col 2, line 2, as stated by the applicant).  However, Ceplon does not teach away from using any heat transfer cement between the tracer line and the inner pipe. The present of the heat transfer cement would not prevent heat transfer from the tracer line and the inner pipe since heat transfer cement is a thermal conductive material. In fact, Hornet teach a heat transfer cement (3) bridging between the tracer line (1), the pipe (2) and the heat transfer element (4) would enhance the heat transfer from line 1 to the pipe since heat transfer cement (3) has been applied around and in contact with the external surface of the tracer line 1. 
 Applicant’s further argument that reference to Montierth fails to disclose that the routing guides are heat transfer element, has been carefully considered but is not found to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Reference to Ceplon is the main reference which discloses a supporting heat transfer member that can accommodate the heating tracing device on a pipe.  However, Ceplon does not disclose that the supporting heat transfer member is non-linear to accommodate the bent section of the pipe.  However, an elbow pipe has its support of a similar  shape is known in the art since it will provide a full support at the elbow. In particular, reference to Montierth teaches an elbow pipe has its non-linear shape support for providing a continuous support between heat tracing device and the pipe at the elbow section to improve the heat transfer performance between the heat tracing device and the pipe. Therefore, basing on the combination of references, it would have been obvious to one skill in the art to change the shape of the supporting heat transfer member of Ceplon into non-linear shape to accommodate the elbow shape of the pipe. 
Regarding applicant’s argument about the specification,  the applicant argues that the specification describes “that it will be understood that elbow heat transfer elements can be configured for attachment to an elbow of any angle”. However, the argument is not persuasive.  Applicant describes that the elbow heat transfer element can be configured for attachment to an elbow of any angle but applicant does not disclose the heat transfer element has a bend with claimed angle is not described.  Though, the drawing may disclose the claimed invention but the specification need to describe the claimed subject matter to provide proper antecedent basis for the claimed subject matter. Therefore, the objection to the specification still remain proper. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of “wherein the elbow heat transfer element is an inside elbow heat transfer element with a bend such that the inner surface has an angle larger than 180 degrees” , “ outside elbow heat transfer element with a bend such that a first side has a first side angle less than 180 degrees and a second side has a second side angle greater than 180 degrees’ and “ a side elbow heat transfer element with a bend such that a first side has a first side angle less than 180 degrees and  a second side has a second side angle greater than 180 degrees” in claims 5-7 and 13-15 are not described in the specification.  Applicant discloses paragraphs 96-97 that the elbow heat transfer elements configured for attachment to forty five degree and ninety degrees elbows are utilized. However, the specificity of such in  claims 5-7 and 13-15 is not described.
In view of applicant’s amendment, the claims have been rejected as following: 
Double Patenting
Claims 1-7, 10-15 and 18-20 of this application is patentably indistinct from claims 1-5,12-15 and 20 of Application No. 16/403,670. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7,10-15 and 18-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,12-15 and 20 of copending Application No. 16/403,670 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1-7,10-15 and 18-20 of the application and claims 1-5,12-15 and 20 of the reference application lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus the invention of claim 1-7,10-15 and 18-20 are in effect a “species” of the “generic” invention of claim 1-5,12-15 and 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993).  Since claims 1-7,10-15 and 18-20 are anticipated by claims 1-5,12-15 and 20 of the reference application, it is not patentably distinct from claims 1-5,12-15 and 20.
Regarding the limitation of “non-linear”, claims 6 and 7 of the co-pending application discloses that the heat transfer element has two or more bends, which inherently has a structure of non-linear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon (US 3,782,452) in view of Montierth et al. (US 4,791,277). Regarding claims 1 and 10, Ceplon discloses (figures 1-4 and column 3, lines 9-22 and 51-67) a heat transfer system comprising a plurality of heat transfer elements (10,44), each heat transfer element of the plurality of heat transfer elements comprising an inner surface of the heat transfer element, the inner surface comprising one or more mounting surfaces (46,48 and mounting surface of 10 coupled to pipe 12, shown in figure 2); an outer surface of the heat transfer element, and an lengthwise channel (20); wherein the heat transfer element (10) comprises metal; a tracer (14), wherein the plurality of heat transfer elements are configured to receive the tracer within the lengthwise channel; and a pipe (12) with a pipe outer surface, wherein the plurality of the heat transfer elements (10,44) are configured to be operatively coupled to the pipe outer surface of the pipe; wherein at least one of the plurality of heat transfer elements are configured to be operatively coupled to a pipe bend of the pipe. (44 coupled to elbow portion of the pipe, column 3, lines 40-67).  Ceplon is silent about  the material of the support (44), however, Ceplon discloses that the support (44) is used at the elbow section that the support (10) is not provided, and the support (10) is made of metal (column 3, line 9-10) for a purpose of providing a heat conductive material to enhance the heat transfer between the tracer tube and the pipe since metal is thermal conductive material.  It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use Ceplon’s teaching of metal support in embodiment shown in figure 1 in the embodiment of figure 4 for a purpose of enhancing heat transfer between the tracer tube and the pipe. Regarding the limitation of “the heat transfer element… is non-linear”, Ceplon discloses that the heat transfer element can be used with an elbow, but does not that heat transfer element is non-linear.  Montierth discloses (figures 1,4, 9 and 10 column 3, lines 50-56) a heating arrangement having a heat-tracing device and its support (22,24) run along a pipe, wherein the pipes has elbows can be 90 degrees, 45 degrees or other type of elbow sections   Montierth discloses (figures 1,4 and figure A shown below) that the heating tracing and its support comprises an inside elbow (22 or 24) with a bend, which is non-linear for a purpose of providing a continuous support for the entire  bent portion of the elbow between the heat tracing device and the pipe, which in turn enhance the heat transfer performance between the heat tracing device and the pipe.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in Ceplon’s device for a purpose of providing a continuous support for the entire bent portion of the elbow between the heat tracing device and the pipe, which in turn enhances the heat transfer performance between the heat tracing device and the pipe. Regarding claims 2,3 and 11-12, the method of forming the device (extruded or cast) is not germane to the issue of the patentability of the device itself.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the heat transfer element in the product by process is same as or obvious from the solid piece of metal (10,44) of the Ceplon, the claim is unpatentable even though the prior heat transfer element is made by a different process. Furthermore, extruding or casting is a well-known method to form shape for the metal piece. (See US 3,675,379A, column 1, lines 1-9 for extruding and See 5,184,283, column 4, lines 3-8, as evidence). 
Regarding claim 4, Ceplon discloses (column 3, lines 51-67) that the heat transfer element is an elbow heat transfer element since it couples to the elbow section of the pipe. 
Regarding claims 5 and 13, Ceplon does not disclose that “ the elbow heat transfer element is an inside elbow heat transfer element with a bend such that the inner surface has an angle larger than 180 degrees. 
Ceplon discloses that the heat transfer element can be used with an elbow, but does not disclose that the bend with angle as claimed.  Applicant does not disclose any criticality of any unexpected result for having the angle as claimed. In fact, applicant disclose the elbow can have any angle. Montierth disclose (figures 1,4, 9 and 10 column 3, lines 50-56) a heating arrangement having a heat-tracing device and its support (22,24) run along a pipe, wherein the pipes has elbows can be 90 degrees, 45 degrees or other type of elbow sections.  Montierth discloses (figures 1,4 and figure A shown below) that the heating tracing and its support comprises an inside elbow (22 or 24) with a bend such that the inner surface has an angle larger than 180 degrees (270 degrees at 24 (360 degrees -90 degrees), or the bend at 22 is greater than 180 degrees) for a purpose of allowing the heat tracing device and its support to attach along a pipe with elbows and bend to provide support for the entire bent portion of the elbow.  
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in Ceplon’s device for a purpose of allowing the heat tracing device and its support to attach along a pipe with elbows and bend to provide support for the entire bent portion of the elbow.  
   Regarding claims 6 and 14, Ceplon substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of “ the elbow heat transfer element is an outside elbow heat transfer element with a bend such that the inner surface has an angle less than 180 degrees. The term “outside heat transfer element” is interpreted to be the heat transfer element that is located on the surface of the elbow (not within the elbow pipe).   Montierth discloses (figures 1-4 and figure A) that the heating tracing and its support comprises an outside elbow (22 or 24) with a bend such that the inner surface has an angle less than 180 degrees for a purpose of
accommodating the heat tracing device with the pipe that has elbows and bend so that the heat-tracing device and its support can efficiently transfer heat to the pipe as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in Ceplon’s device for a purpose of accommodating the heat tracing device with the pipe that has elbows and bend so that the heat-tracing device and its support can efficiently transfer heat to the pipe as desired.    Regarding claims 7 and 15, Ceplon substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of “a side elbow heat transfer element with a bend such that a first side has a first side angle less than 180 degrees and a second side has a second side angle greater than 180 degrees.  The term “side elbow” is interpreted to be the heat transfer element that is located on any side of the elbow, it can be top side, bottom side of the elbow. Montierth discloses (figures 1,4 and figure A shown below) that the heating tracing and its support comprises a side elbow (22 or 24) with a bend such that a first side angle less than 180 degrees and a second side has a second side angle greater than 180 degrees for a purpose of accommodating the heat tracing device with the pipe that has elbows and bend so that the heat-tracing device and its support can efficiently transfer heat to the pipe as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in Ceplon’s device  for a purpose of allowing the heat tracing device and its support to attach along a pipe with elbows and bend to efficiently transfer heat to the pipe as desired. 



    PNG
    media_image1.png
    451
    1086
    media_image1.png
    Greyscale



Figure A: the figure corresponds to figure 4 with limitation shown the relative angle.

   
          Claim 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon (US 3,782,452) and Montierth (US 4,791,277) and further  in view of  Matsumoto et al. (JP 2003172591A).  Ceplon discloses (figures 1-4 and column 3, lines 9-22 and 51-67) a heat transfer system comprising a plurality of heat transfer elements (10,44), each heat transfer element of the plurality of heat transfer elements comprising an inner surface of the heat transfer element, the inner surface comprising one or more mounting surfaces (46,48 and mounting surface of 10 coupled to pipe 12, shown in figure 2); an outer surface of the heat transfer element, and an lengthwise channel (20); wherein the heat transfer element (10) comprises metal; a tracer (14), wherein the plurality of heat transfer elements are configured to receive the tracer within the lengthwise channel; and a pipe (12) with a pipe outer surface, wherein the plurality of the heat transfer elements (10,44) are configured to be operatively coupled to the pipe outer surface of the pipe; wherein at least one of the plurality of heat transfer elements are configured to be operatively coupled to a pipe bend of the pipe. (44 coupled to elbow portion of the pipe 44, column 3, lines 40-67).  Ceplon is silent about  the material of the support (44), however, Ceplon discloses that the support (44) is used at the elbow section that the support (10) is not provided, and the support (10) is made of metal (column 3, line 9-10) for a purpose of providing a heat conductive material to enhance the heat transfer between the tracer tube and the pipe since metal is thermal conductive material.  It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use Ceplon’s teaching of metal support in embodiment shown in figure 1 in the embodiment of figure 4 for a purpose of enhancing heat transfer between the tracer tube and the pipe.   Regarding the limitation of “the heat transfer elements… is non-linear” of claim 18, Ceplon discloses that the heat transfer element can be used with an elbow, but does not disclose that heat transfer element is non-linear.  Montierth disclose (figures 1,4, 9 and 10 column 3, lines 50-56) a heating arrangement having a heat-tracing device and its support (22,24) run along a pipe, wherein the pipes has elbows can be 90 degrees, 45 degrees or other type of elbow sections   Montierth discloses (figures 1,4 and figure A shown below) that the heating tracing and its support comprises an inside elbow (22 or 24) with a bend, which is non-linear for a purpose of providing a continuous support for the entire  bent portion of the elbow.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in Ceplon’s device for a purpose of providing a continuous support for the entire bent portion of the elbow. Furthermore,  Ceplon does not disclose that a heat transfer cement is used to attach the heat transfer element and the pipe. Matsumoto discloses (figure 5 and paragraph 44) a heat exchanger that has a conductive cement ( 17) filled to be a bridge layer (interpreted to be connecting layer) between the heat transfer element (3) and the pipe (2) and between the heat transfer element (3) and the tracer tube (1) for a purpose of enhancing the heat transfer  and adhesion between the tracer tube, the pipe and the heat transfer element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Matsumoto’s teaching in the combination device of Ceplon and Montierth for a purpose of enhancing  the heat transfer and adhesion between the tracer tube and the pipe. 
        Regarding claim 20, Ceplon discloses that the heat transfer elements comprises an elbow heat transfer element (44 coupled to elbow portion of the pipe 14, column 3, lines 40-67).  It is inherently that the elbow heat transfer element (44) is either inside, outside or a side elbow heat transfer element since the heat transfer element (44) attaches to the elbow at either inside, outside or on a side of the elbow. 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon, Montierth and Matsumoto  as applied to claim 18 above, and further in view of Hamel (US 5,184,283).  Ceplon, Montierth and Matsumoto substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the heat transfer element comprises an extruded or cast metal.  However, extruding or casting is a well-known method to form shape for a metal piece. Hamel et al. discloses (column 4, lines 3-8) a heat transfer metal member (20) can be made of casting, forging or stamping for a purpose of forming the shape of the heat transfer member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hamel’s teaching in the combination device of Ceplon and Matsumoto for a purpose of forming the shape of the heat transfer member. 
       Claim 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon (US 3,782,452) and Montierth (US 4,791,277) and further  in view of Horner (US 4,123,837).  Ceplon discloses (figures 1-4 and column 3, lines 9-22 and 51-67) a heat transfer system comprising a plurality of heat transfer elements (10,44), each heat transfer element of the plurality of heat transfer elements comprising an inner surface of the heat transfer element, the inner surface comprising one or more mounting surfaces (46,48 and mounting surface of 10 coupled to pipe 12, shown in figure 2); an outer surface of the heat transfer element, and an lengthwise channel (20); wherein the heat transfer element (10) comprises metal; a tracer (14), wherein the plurality of heat transfer elements are configured to receive the tracer within the lengthwise channel; and a pipe (12) with a pipe outer surface, wherein the plurality of the heat transfer elements (10,44) are configured to be operatively coupled to the pipe outer surface of the pipe; wherein at least one of the plurality of heat transfer elements are configured to be operatively coupled to a pipe bend of the pipe. (44 coupled to elbow portion of the pipe 44, column 3, lines 40-67).  Ceplon is silent about  the material of the support (44), however, Ceplon discloses that the support (44) is used at the elbow section that the support (10) is not provided, and the support (10) is made of metal (column 3, line 9-10) for a purpose of providing a heat conductive material to enhance the heat transfer between the tracer tube and the pipe since metal is thermal conductive material.  It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use Ceplon’s teaching of metal support in embodiment shown in figure 1 in the embodiment of figure 4 for a purpose of enhancing heat transfer between the tracer tube and the pipe.   Regarding the limitation of “the heat transfer elements… is non-linear” of claim 18, Ceplon discloses that the heat transfer element can be used with an elbow, but does not disclose that heat transfer element is non-linear.  Montierth disclose (figures 1,4, 9 and 10 column 3, lines 50-56) a heating arrangement having a heat-tracing device and its support (22,24) run along a pipe, wherein the pipes has elbows can be 90 degrees, 45 degrees or other type of elbow sections   Montierth discloses (figures 1,4 and figure A shown below) that the heating tracing and its support comprises an inside elbow (22 or 24) with a bend, which is non-linear for a purpose of providing a continuous support for the entire  bent portion of the elbow.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in Ceplon’s device for a purpose of providing a continuous support for the entire bent portion of the elbow. Furthermore,  Ceplon does not disclose that a heat transfer cement is used to attach the heat transfer element and the pipe. Horner  discloses (figures 3-4 and column 5, lines 14-20) a heat exchanger that has a conductive cement ( 3) filled between the heat transfer element (4), the tracer tube (1) and the pipe (2) for a purpose of enhancing the heat transfer between the tracer tube and the pipe. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Horner’s teaching in Ceplon’s device for a purpose of enhancing the heat transfer between the tracer tube and the pipe. Regarding claim 20, Ceplon discloses that the heat transfer elements comprises an elbow heat transfer element (44 coupled to elbow portion of the pipe 14, column 3, lines 40-67).  It is inherently that the elbow heat transfer element (44) is either inside, outside or a side elbow heat transfer element since the heat transfer element (44) attaches to the elbow at either inside, outside or on a side of the elbow. 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon, Montierth and Horner as applied to claim 18 above, and further in view of Hamel (US 5,184,283).  Ceplon, Montierth and Horner substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the heat transfer element comprises an extruded or cast metal.  However, extruding or casting is a well-known method to form shape for a metal piece. Hamel et al. discloses (column 4, lines 3-8) a heat transfer metal member (20) can be made of casting, forging or stamping for a purpose of forming the shape of the heat transfer member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hamel’s teaching in the combination device of Ceplon and Horner for a purpose of forming the shape of the heat transfer member. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763